Title: Cabinet Meeting. Opinion Respecting French Privateers, 17 June 1793
From: Hamilton, Alexander,Jefferson, Thomas,Knox, Henry
To: 



[Philadelphia] June 17, 1793.

At a meeting of the heads of departments at the President’s this day, on summons from him, a letter from mr Genet of the 15th. inst. addressed to the Secretary of state on the subject of the seizure of a vessel by the Govr. of New York as having been armed, equipped & manned in that port with a design to cruize on the enemies of France, was read, as also the draught of an answer prepared by the Secretary of state, which was approved.
Read also a letter of June 14, from mr Hammond to the Secretary of state desiring to know whether the French privateers the Citizen Genet & Sans Culottes are to be allowed to return or send their prizes into the ports of the US. It is the opinion that he be informed that they were required to depart to the dominions of their own sovereign and nothing expressed as to their ulterior proceedings, and that in answer to that part of the same letter which states that the Sans Culottes has increased it’s force in the port of Baltimore & remains there in the avowed intention of watching the motions of a valuable ship now lying there, it be answered that we expect the speedy departure of those privateers will obviate the inconveniences apprehended, and that it will be considered whether any practicable arrangements can be adopted to prevent the augmentation of the force of armed vessels.

Th: Jefferson
H Knox   A Hamilton 

